RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.AAp. XXI-A, se cons-tituyen las siguientes Salas Especiales de Despacho para funcionar durante el receso:

De 1ro de julio al 15 de agosto de 1998:

Juez Asociado Señor Francisco Rebollo López (Presiden-te)
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri
El Juez Asociado Señor Federico Hernández Denton sustituirá a la Jueza Asociada Señora Miriam Naveira de Rodón desde el 21 de julio de 1999 hasta el 5 de agosto de 1999.
El Juez Asociado Señor Baltasar Corrada Del Río susti-tuirá a la Jueza Asociada Señora Miriam Naveira de Ro-dón desde el 6 hasta el 10 de agosto de 1999.

De 16 de agosto al 30 de septiembre de 1998:

Juez Asociado Señor Antonio S. Negrón García (.Presi-dente)
Juez Asociado Señor Federico Hernández Denton
Juez Asociado Señor Baltasar Corrada Del Río
La Juez Asociada Señora Miriam Naveira de Rodón sus-tituirá al Juez Asociado Señor Federico Hernández Denton desde el 30 de agosto de 1999 hasta el 19 de septiembre de 1999.
El Juez Presidente Señor José A. Andréu García susti-tuirá al Juez Asociado Señor Federico Hernández Denton desde el 20 hasta el 30 de septiembre de 1999.
Los Presidentes de Sala quedan facultados para susti-*604tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración, y asimismo para convocar al Pleno del Tribunal cuando sea necesario.El Tribunal continuará emitiendo y certificando opiniones y sentencias durante este período.

Publique.se.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo